UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

x
Clint Tess

Plaintiff, .

-against- AFFIDAVIT OF
SERVICE
City of New York et als .
18 CV 6542
Defendants.
x

I, Tyrin Torres, being duly sworn deposes and says:

1. I am not a party to this action, I am over 18 years of age, and I reside in the

State of New York.

2. On August 26, 2019 at approximately11:14 a.m., I served the summons and
complaint in this matter on Sgt. Domenique Taylor, by delivering a copy of same to P.O. Williams,
A black male between the age of forty and forty-five and thirty , a person of suitable age and
discretion at defendant’s actual place of business, the City Wide Traffic Task Force, within the state

of New York, 138 West 30" Street, Lawrence Avenue, New York, New York, 10001.

3. Thereafter, I mailed a copy of the summons and complaint post paid by first
class mail properly addressed to the defendant at the aforementioned address in an envelope marked
personal and confidential and not indicating that the communication was from an attorney or
concerned an action against the defendant and deposited said envelope in a post office official

depository under exclusive care of the United States Postal Service.
Dated: New York, New York
September 14,2019

|
Sworn to me on

“day
of September 2019

41m

NOTARY PUBLIC

Io

Tyrif Tortes

(‘==S57 See! ce
; NOTARY PUBLIC ; 9=
1 Qualified in New York County I

\ 02MA6220272

errs
